Citation Nr: 1335078	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement a compensable rating for renal calculi.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1951 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence does not indicate that the Veteran is unemployable due to his renal calculi.  See August 2010.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDING OF FACT

The Veteran's renal calculi are asymptomatic and are not manifested by an occasional attack of colic without infection and without requiring catheter drainage.


CONCLUSION OF LAW

The criteria for a compensable rating for renal calculi are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 7508 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [Diagnostic Codes]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  The Board notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file.  Virtual VA records were reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Compensable Rating for Renal Calculi

The Veteran seeks a compensable rating for his renal calculi.  He asserts his disability is more severe than what is represented by a noncompensable rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.
The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for renal calculi was established by a January 1972 rating decision, at which time a noncompensable rating was assigned, effective from June 1971.  The Veteran submitted a claim for an increased rating in August 2009, which was denied in a September 2010 rating decision.  

The Veteran is currently rated noncompensably under 38 C.F.R. § 4.115b, Diagnostic Code 7508 for nephrolithiasis, or kidney stones.  Diagnostic Code 7508 indicates that symptoms should be rated under the criteria for hydronephrosis, except for recurrent stone formation requiring one or more of the following: diet therapy, drug therapy or invasive or non-invasive procedures more than two times per year.  Under Diagnostic Code 7509 for hydronephrosis, a 10 percent rating is warranted when there is only an occasional attack of colic, no infection, and catheter drainage is not required.  See 38 C.F.R. § 4.115b, Diagnostic Code 7509.  A rating of 20 percent is warranted when there are frequent attacks of colic requiring catheter drainage.  Id.  A rating of 30 percent is warranted when there are frequent attacks of colic with infection (pyonephrosis) and kidney function is impaired.  Id.

The Veteran was afforded a VA examination in August 2010.  It was noted that the Veteran's renal calculi has existed since 1968.  Regarding urinary system problems, the Veteran reported weakness, weight gain, renal colic and bladder stones with pain.  He had no noted fatigue, loss of appetite, weight loss, anorexia, limitation of exertion or recurrent urinary tract infections.  It was noted that he does not require any procedures for his genitourinary problem.  The Veteran was hospitalized once in the prior year, but was not on dialysis.  Examination revealed no kidney or urinary tract fistula.  Urinalysis showed a presence of protein and sugar.  The examiner noted that the proteinuria and glucosuria are signs of kidney destruction due to chronic kidney disease (CKD) and was an expected finding.  The Veteran was diagnosed with recurring kidney stones, and CKD.  The examiner noted that the Veteran's last kidney stone was eight years prior and the Veteran was asymptomatic.  

Private treatment records as well as VA treatment records indicate the Veteran currently has chronic kidney disease.  See October 2009 VA treatment note.  However, there are no current symptoms, treatment, or diagnoses of kidney stones in the private records or VA treatment records.

A VA medical opinion was obtained in May 2013 to determine whether the Veteran's current kidney disease was a result of his kidney stones.  The examiner reviewed the claims file and opined that the Veteran's kidney disease is less likely as not related to his service-connected renal calculi.  The examiner explained that the Veteran's stones were passed/removed during and after military service and there is no evidence of renal stones that have been "silent" causing kidney obstruction that could lead to kidney damage.  The examiner noted that the Veteran has multiple other contributing factors leading to the development of renal failure including congestive heart failure (CHF), hypertension (HTN), heart disease, and diabetes mellitus, type 2.

As stated previously, in order to receive a compensable rating, the Veteran must have an occasional attack of colic without infection, and without required catheter drainage.  See 38 C.F.R. § 4.115b, Diagnostic Code 7509.  

The Veteran has asserted that his current kidney symptoms are more severe than what is represented by a noncompensable rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is simply no medical evidence of record that any current symptoms are etiologically due to his service-connected renal calculi.  As noted in the August 2010 VA examination, the Veteran's renal calculi are asymptomatic.  Furthermore, the Veteran has asserted that he has not experienced any kidney stones in the past eight years.  See August 2010 VA examination.  The Board acknowledges that the Veteran is currently suffering from chronic kidney disease; however, it has been determined that this disorder is not a result of his service-connected disability.  See May 2013 VA opinion.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for kidney stones are the most appropriate.

In summary, the Board that the Veteran's current noncompensable rating appropriately reflects his current asymptomatic renal calculi.

III. Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his renal calculi is appropriately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the current rating is appropriate.  In this regard, the Board notes that it has been determined that the Veteran's renal calculi is currently asymptomatic.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.


ORDER

Entitlement to a compensable rating for renal calculi is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


